EX-16.6.b.xxiv.1 EXHIBIT A SUBADVISORY AGREEMENT AMONG NATIONWIDE VARIABLE INSURANCE TRUST, NATIONWIDE FUND ADVISORS AND LAZARD ASSET MANAGEMENT LLC Effective December 10 , 2015* Funds of the Trust Subadvisory Fees NVIT International Equity Fund 0.40% on Subadviser Assets up to $50 million; and 0.35% on Subadviser Assets of $50 million or more. Lazard NVIT Flexible Opportunistic Strategies Fund 0.50% on Subadviser Assets up to $100 million; and 0.40% on Subadviser Assets of $100 million and more. 0.40% on Subadviser Assets of $100 million and more. NVIT Developing Markets Fund 0.45% on Subadviser Assets up to $50 million and 0.40% on Subadviser Assets of $50 million and more NVIT Emerging Markets Fund 0.45% on Subadviser Assets up to $50 million and 0.40% on Subadviser Assets of $50 million and more *As approved at the Board of Trustees Meeting held on December 8-9, 2015. [The remainder of this page is intentionally left blank.] IN WITNESS WHEREOF, the parties hereto have executed this Exhibit A on the effective date set forth above. TRUST NATIONWIDE VARIABLE INSURANCE TRUST By: /s/Micahel S. Spangler Name: Michael S. Spangler Title: President ADVISER NATIONWIDE FUND ADVISORS By: /s/Micahel S. Spangler Name: Michael S. Spangler Title: President SUBADVISER LAZARD ASSET MANAGEMENT LLC By: /s/Charles L. Carroll Name: Charles L. Carroll Title: Deputy Chairman
